Citation Nr: 0909343	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-33 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for additional disability of the right knee due to VA 
treatment.

3.  Entitlement to higher initial ratings for peroneal palsy 
of the right ankle and foot, evaluated as 10 percent 
disabling from August 2, 2002 to July 1, 2008, and 20 percent 
disabling thereafter.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
October 1947.

By a decision entered in June 1993, the RO in Fort Harrison, 
Montana disallowed the Veteran's claim for service connection 
for a lung disorder, to include as due to exposure to 
ionizing radiation.  The RO notified the Veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the June 
1993 decision became final.  38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.

In June 2003, the RO in Cleveland, Ohio declined to reopen 
the previously denied claim for service connection for a lung 
disorder, claimed as secondary to exposure to ionizing 
radiation.  The RO also denied service connection for a lung 
disorder due to asbestos exposure; denied service connection 
for disorders of the knees; and denied a claim for 
compensation for disability of the right knee under the 
provisions of 38 U.S.C. § 1151.  In August 2003, the Veteran 
filed a notice of disagreement (NOD).

In June 2004, while the Veteran's NOD was pending, the RO in 
Oakland, California granted the claim for compensation for 
right knee disability under the provisions of 38 U.S.C. 
§ 1151 and assigned a 30 percent evaluation therefor.  The RO 
also granted compensation for peroneal palsy of the right 
ankle and foot, assigning a 10 percent rating for that 
condition.  Both awards were made effective from August 2, 
2002.  The RO furnished the Veteran a statement of the case 
(SOC) with respect to the matter of his entitlement to 
service connection for a lung disorder, and he perfected an 
appeal of that issue to the Board of Veterans' Appeals 
(Board).  He also perfected an appeal with respect to the 
evaluations that had been assigned in June 2004 for 
disability of the right knee and peroneal palsy of the right 
ankle and foot.  In August 2006, the case was transferred to 
the jurisdiction of the RO in Fargo, North Dakota.

In October 2006, the Board determined that the proper 
question to be addressed with respect to the Veteran's claim 
for service connection for lung disability (including as due 
to exposure to asbestos) was whether new and material 
evidence had been received to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board determined that 
additional evidentiary development was required with respect 
to that and the other claims that had been developed for 
appeal, and that the agency of original jurisdiction (AOJ) 
needed to issue the Veteran an SOC with respect to the matter 
of his entitlement to service connection for disorders of his 
knees.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2008, while the case was in remand status, the 
Appeals Management Center (AMC) granted a 20 percent rating 
for peroneal palsy of the right ankle and foot, effective 
from July 2, 2008.  The AMC also issued the Veteran an SOC 
relative to his claim for service connection for disorders of 
his knees, and he perfected an appeal of that issue by filing 
a timely substantive appeal.  The issues currently developed 
for the Board's review are as set forth above, on the title 
page.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons discussed below, this case is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.




REMAND

When this case was remanded in October 2006, the Board 
requested that the Veteran be furnished a new notice letter 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)), that contained, among other things, a 
description of the evidence necessary to substantiate the 
specific element(s) of service connection that were found 
insufficient in the previous denial of his claim for service 
connection for a lung disorder.  See, e.g., Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board also requested 
that efforts be made to obtain copies of records of relevant 
treatment from the VA Medical Centers (VAMCs) in Las Vegas, 
Nevada; Portland, Oregon; and Spokane, Washington.  If no 
records were available, the VAMC was to note that fact in 
writing and the response was to be associated with the claims 
file.

Unfortunately, the requested development has not been 
completed.  Although the AOJ sent the Veteran a VCAA notice 
letter in January 2007, that letter did not contain a 
complete description of the evidence necessary to 
substantiate his application to reopen.  (The letter did not 
address, for example, the evidence that would be required to 
reopen the claim based on a theory of "direct" service 
connection, to include the theory that his disability is due 
to exposure to asbestos.)  The Board is unable to locate in 
the claims file a definitive response to the AOJ's recent, 
unsuccessful attempts to obtain treatment records from the 
VAMC in Las Vegas.  In addition, although the VAMCs in 
Spokane, Washington and Portland, Oregon indicated in recent 
responses that they had transferred records in their 
possession to the VAMC in Fresno, California (in September 
1997 and June 1999, respectively), the Board is unable to 
locate any correspondence showing that the AOJ followed up on 
those responses by requesting the records in question from 
the VAMC in Fresno.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

As noted previously, the Veteran has now perfected for appeal 
the matter of his entitlement to service connection for 
disorders of his knees.  See Introduction, supra.   During 
the course of his appeal, he has made statements to the 
effect that he injured both of his knees during service, that 
he continued to experience problems after service, that he 
underwent bilateral surgery for those problems in the late 
1950's, and that he has difficulties with his knees 
presently.  In light of the Veteran's allegations, he should 
be examined for purposes of obtaining an opinion as to 
etiology.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the claims here in 
question.  If the Veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  Send a new VCAA notice letter to the 
Veteran and his representative relative to 
his application to reopen the previously 
denied claim for service connection for a 
lung disorder.  The letter must contain, 
among other things, notice to the effect 
that, in order to reopen the claim, medical 
evidence needs to be submitted which tends to 
show that the Veteran's lung condition (1) is 
radiogenic, or (2) is attributable to an 
event, injury, or disease incurred in 
service, including in-service exposure to 
asbestos.  The Veteran and his representative 
should be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should be 
associated with the claims file.

3.  If the AOJ has in its possession recent 
correspondence from the VAMC in Las Vegas, 
Nevada, indicating that there are no relevant 
records available from that facility 
(including, but not limited to, any and all 
hand- or typewritten (i.e., non-electronic) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived), that correspondence 
should be associated with the claims file.  
If no such correspondence is available, the 
AOJ should make another attempt to obtain the 
requested evidence from the VAMC.  If no 
records can be located, the VAMC should be 
asked to note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

4.  Ask the VAMC in Fresno, California to 
provide copies of all relevant treatment 
records in its possession pertaining to the 
periods from March 1989 to November 1990 and 
June 1992 to June 1994 that were reportedly 
transferred to that facility from the VAMC in 
Spokane, Washington in September 1997, 
including, but not limited to, any and all 
hand- or typewritten (i.e., non-electronic) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived.  If no so such 
records are available, the VAMC should be 
asked to note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

5.  Ask the VAMC in Fresno, California to 
provide copies of all relevant treatment 
records in its possession that were 
reportedly transferred to that facility from 
the VAMC in Portland, Oregon in June 1999, 
including, but not limited to, any and all 
hand- or typewritten (i.e., non-electronic) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived.  If no so such 
records are available, the VAMC should be 
asked to note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

6.  Locate and associate with the claims file 
any temporary folders that are being 
maintained at the RO on behalf of the 
Veteran.

7.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an examination of his 
knees.  After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the Veteran 
has a current disability of either knee that 
can in any way be attributed to service.  If 
the Veteran does not report for the new 
examination, the requested opinion should 
nevertheless be provided, based on a review 
of the available evidence.  A complete 
rationale should be provided.

Thereafter, take adjudicatory action on the Veteran's 
application to reopen his claim for service connection for a 
lung disorder.  Also take adjudicatory action on his claim 
for service connection for disorders of the knees, his claim 
for a higher evaluation for additional disability of the 
right knee due to VA treatment, and his claim for higher 
evaluations for peroneal palsy of the right ankle and foot.  
With respect to the latter two claims, consider whether 
"staged" ratings are warranted pursuant to Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought 
remains denied, issue a supplemental SOC (SSOC) to the 
Veteran and his representative.  The SSOC should contain, 
among other things, a summary of the evidence that has been 
added to the claims file since the time that the last 
relevant SOC or SSOC was issued.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

